DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 20 JUL 2021 has been entered.
Claim Objections
The 20 JUL 2021 amendment to claim 21 obviates the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 20 JUL 2021 amendments to claim 13 overcome the rejection noted in the previous Office action.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:

B. claim 13, line 18 (next to last line), replace “aligned an interface” with “aligned with an interface”; and
C. claim 13, lines 18-19 (last two lines), replace “the second barrier layer and the second dielectric layer” with “the barrier layer and the dielectric layer”.
Remarks
This application was in condition for allowance except for the following:
A-C. antecedent basis/typographical error. Cf. MPEP § 608.01(n).  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 12-21 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the following claimed limitations: “… an amorphous carbon layer on the second dielectric layer and having an upper surface flush with an upper surface of the graphene layer, wherein the amorphous carbon layer is not in contact with the second barrier layer, and an interface surface between the graphene layer and the amorphous carbon layer is aligned with an interface surface between the second barrier layer and the second dielectric layer”, as recited in independent claim 1. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815